Citation Nr: 0514062	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  96-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the appeal of the denial of benefits pursuant to 
38 U.S.C.A. § 1151 for hearing loss, secondary to the use of 
quinine and penicillin, was timely filed.

2.  Entitlement to service connection for residuals of a left 
hip prosthesis infection, claimed as secondary to post-
operative residuals of right ulnar nerve entrapment with 
right elbow fracture.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for residuals of a left hip prosthesis infection.

4.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for tinnitus, secondary to the use of quinine and penicillin.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March to September 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In an August 1995 rating decision, the RO denied service 
connection for a left hip disability, claimed as secondary to 
a service-connected right elbow disability.  The veteran duly 
appealed the RO's decision, and in September 1996 and October 
1997, he testified at hearings at the RO.  

In a January 1998 rating decision, the RO denied benefits 
pursuant to 38 U.S.C.A. § 1151 for hearing loss, claimed as 
secondary to the use of penicillin.  The veteran was duly 
notified of this decision and of his appellate rights in a 
letter dated January 20, 1998.  In March 1998, on a VA Form 
9, the veteran submitted a notice of disagreement with the 
RO's decision and a Statement of the Case was issued to him 
in May 1999.  As set forth in more detail below, the veteran 
failed to perfect an appeal of this issue and the Board does 
not have jurisdiction to address it.  

In a May 1999 rating decision, the RO denied benefits 
pursuant to 38 U.S.C.A. § 1151 for tinnitus, claimed as 
secondary to the use of penicillin.  In September 1999, the 
veteran again testified at a hearing at the RO.  

At the September 1999 hearing, the veteran raised a theory of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
the left hip disability.  The RO denied that claim in 
September 1999. 

In November 2003, the Board remanded the matter for 
additional development of the evidence and due process 
considerations.  


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied benefits 
pursuant to 38 U.S.C.A. § 1151 for hearing loss.

2.  The veteran was duly notified of the decision and his 
appellate rights in a January 20, 1998, letter.

3.  In March 1998, the RO received the veteran's notice of 
disagreement with the January 1998 rating decision denying 
benefits pursuant to 38 U.S.C.A. § 1151 for hearing loss.  

4.  On May 10, 1999, the RO issued the veteran a statement of 
the case addressing the issue of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for hearing loss.

5.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal of 
the January 1998 rating decision.

6.  A left hip injury or disability was not present in 
service or for years thereafter and the most probative 
evidence of record indicates that the veteran's current left 
hip disability is not causally related to his active service, 
any incident therein, or any service-connected disability.

7.  The veteran's left hip disability and tinnitus are not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical treatment or an event not 
reasonably  foreseeable.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely and adequate 
substantive appeal of the January 1998 rating decision 
denying benefits pursuant to 38 U.S.C.A. § 1151 for hearing 
loss, secondary to the use of quinine and penicillin, and the 
Board therefore has no jurisdiction to consider an appeal 
stemming from that decision.  38 U.S.C.A. §§ 5107, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 
20.303 (2004).

2.  A left hip disability was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 3.303, 
3.304, 3.306, 3.310 (2004).

3.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left hip disability 
and tinnitus have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2001, May 2003, 
and August 2004 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
These letters also generally advised the veteran to submit or 
identify any additional evidence he felt would support his 
claims.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

After a review of the multi-volume record in this case, the 
Board finds no indication of any available, pertinent, 
outstanding evidence specifically identified by the veteran, 
nor is there any indication that outstanding Federal 
department or agency records exist that should be requested 
in connection with the claims adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

The record also shows that the veteran has been afforded VA 
medical examinations in connection with his claims.  Given 
the facts of this case, the Board finds that an additional 
medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records show that he sustained 
an injury to the right elbow during basic training.  X-ray 
studies showed a fracture of the right humerus, medial 
epicondyle, without union.  There was no artery or nerve 
involvement.  At his August 1958 military discharge medical 
examination, he had full range of motion in the affected 
elbow with no swelling, tenderness, or deformity.  
Examination was normal in all other pertinent respects.  

In a January 1959 rating decision, the RO granted service 
connection for residuals of a fracture of the right elbow and 
assigned an initial zero percent rating, effective September 
27, 1958.

In October 1987, the veteran submitted a claim for an 
increased rating for his right elbow disability, stating that 
he had recently undergone surgery on his right arm.  

In support of the veteran's claim, the RO obtained private 
clinical records showing that in March 1986, the veteran had 
undergone surgical transposition of the right ulnar nerve.  
There were no apparent complications.  The hospitalization 
records also note that the veteran had slight bilateral 
hearing loss, as well as a history of a left hip replacement 
the previous September.  

VA clinical records dated from June 1987 to January 1988 show 
that that veteran sought treatment in June 1987, claiming 
that he had undergone surgery one year prior for his right 
ulnar nerve, but had received no relief.  In August 1987, he 
complained of left hip pain.  It was noted that the veteran 
had fractured his hip and had undergone surgery approximately 
18 months prior.  Examination showed some limitation of 
motion, but no swelling, edema, or tenderness.  

In a March 1988 rating decision, the RO increased the rating 
for the veteran's right elbow disability to 10 percent, 
effective June 4, 1987.  

In August 1989, the veteran again submitted a claim for an 
increased rating for his right elbow disability, stating that 
he had recently undergone surgery on his right arm.  

In support of the veteran's claim, the RO obtained VA 
clinical records showing that the veteran sought treatment 
for right upper extremity pain and numbness.  The diagnosis 
was tardy ulnar nerve palsy secondary to old medial 
epicondyle fracture versus partially treated cubital tunnel 
syndrome.  In August 1989, the veteran underwent a right 
ulnar nerve exploration at the elbow with revision of the 
anterior transposition to a submuscular position.  In 
September 1989, the veteran was again hospitalized for 
treatment after he pulled the drain out of his incision and 
was left with a hematoma which developed cellulitis and 
required a splinting elevation and intravenous antibiotics.

In an October 1989 rating decision, the RO assigned a 
temporary total rating for the veteran's right elbow 
disability, and thereafter increased the rating for that 
disability to 30 percent.

In December 1989, the veteran was again hospitalized with 
cellulitis and a fluctuance over the medial aspect of the 
elbow, consistent with an abscess.  An incision and 
debridement of the wound was performed.  He was given 
antibiotics intravenously.  

In April 1990, the veteran was hospitalized with another 
infection of the right elbow.  The diagnosis was 
osteomyelitis and he was treated with antibiotics 
intravenously.  At the time of his discharge, he was told of 
the very distinct possibility that he could develop a chronic 
infection in his elbow and require long term suppressive 
antibiotics due to his prosthesis in the hip.  The veteran 
indicated that he understood and agreed to abide by this.  

Subsequent VA clinical records dated from May 1990 to October 
1991 show that the veteran continued to receive treatment for 
right elbow pain, left hip pain, as well as various other 
disabilities.  No recurrence of the infection was noted.  

In May 1992, the veteran was hospitalized for treatment a 
psychiatric disorder and a substance abuse disorder.  The 
veteran was also noted to have a superficial infection on the 
right elbow, which was treated with a hydrogen peroxide 
cleaning and a Bacitracin dressing.  

In an August 1993 Board decision, the Board increased the 
rating for the veteran's right elbow disability to 40 
percent.

In October 1994, the veteran submitted a claim of service 
connection for a left hip disability, claiming that he had 
developed an infection in his service-connected right elbow 
which subsequently spread and caused an infection in his left 
hip.  

VA clinical records obtained in support of the veteran's 
claim show that the veteran had been diagnosed as having an 
infected left hip prosthesis in August 1993.  By way of 
history, it was noted that in 1978, the veteran had fallen 
while working and sustained a fracture of the left hip 
requiring placement of a dynamic hip screw.  In 1981, the 
hardware became loose and the veteran developed necrosis of 
the femoral head, requiring a Girdlestone procedure.  In 
1984, the veteran underwent a total hip replacement and 
thereafter experienced recurrent dislocations, requiring a 
revision total hip replacement in 1991.  It was noted that 
the veteran was doing fairly well until August 1993, when he 
developed a picture of septic left hip arthritis.  Following 
discovery of the infection in August 1993, he was treated 
with antibiotics until October 1994.  In November 1994, the 
veteran was hospitalized and the left prosthesis was removed.  
He was started on Amphotericin B.  He was noted to be 
allergic to Penicillin.  The diagnoses included left hip 
candidal infection.

At a September 1996 hearing, the veteran indicated that he 
had undergone right elbow surgery in 1989 at the Dallas VA 
Medical Center.  He indicated that he thereafter developed an 
infection and had to undergo subsequent surgeries.  In 1993, 
the veteran indicated that he developed an infection in his 
left hip and had to undergo surgery.  He stated that his left 
hip prosthesis had been removed and he was now confined to a 
wheelchair.  The veteran claimed that his VA physician had 
advised him that there was a strong possibility that his 
right elbow infection had spread to his left hip.  The 
Hearing Officer advised the veteran to submit a statement 
from his physician regarding the causal relationship between 
his service-connected right elbow disability and his left hip 
condition.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).  The veteran 
indicated that he would obtain that evidence, but was unable 
to do so.  

In January 1997, the veteran submitted a claim for benefits 
pursuant to 38 U.S.C.A. § 1151 for hearing loss, which he 
claimed he developed as a result of prolonged use of 
Penicillin prescribed by the Dallas VA Medical Center to 
treat his right elbow infection.  He noted that in November 
1994, it was discovered that he was allergic to Penicillin.  

A VA pharmacy narrative notes that the veteran received 
numerous prescriptions from VA between June 1992 and July 
1997.  Medications included Quinine sulfate and various 
antibiotics.  It was noted that the veteran was allergic to 
Penicillin.  

At an October 1997 hearing, the veteran indicated that he had 
undergone right elbow surgery in 1989 at the Dallas VA 
Medical Center and subsequently developed a staph infection 
requiring several more surgeries.  He acknowledged that he 
had first undergone left hip surgery in 1984, but claimed 
that he had had no trouble with his left hip until 1993, when 
he developed an infection.  He indicated that he asked his VA 
physician about the etiology of his left hip infection and 
the physician advised him that he did not know where the 
infection had come from.  He indicated that he had had both 
doctors and nurses tell him that "anytime you have hip 
surgery, if you have infection anywhere else in your body, it 
is going to settle down in your hip."  The veteran, however, 
indicated that he had been unable to get a doctor to put that 
opinion on the record.  

The veteran was afforded a VA medical examination in December 
1997.  After examining the veteran and reviewing his medical 
history, the examiner noted that he had been asked to give an 
opinion about the relationship between the veteran's service-
connected right elbow disability and his left hip infection.  
He indicated that 

Speaking in general terms of joint replacement 
surgery and not specifically about this case as 
yet, it is thought that the operative infection 
rate is less than 1% per initial total hip 
replacement.  That does not refer to cases that are 
multiply operated however.  When hips that ha[ve] 
previously been operated have a joint replacement, 
their infection rate will be several times that.  
However, some infections do occur later than the 
operation, and presumably they are transferred to 
the site of the operation via the blood stream from 
other areas.  Therefore, it is said that about 1% 
of total hip replacements will be infected over the 
life time of the prosthesis even though the number 
of infections related to the initial operative 
exposure is definitely less than 1%.  There is 
therefore the real possibility that the elbow 
affliction treated between August 1989 and [S]pring 
of 1990 could [have] seeded his hip with organisms.  
As late as February 1991, a small stitch granuloma 
was removed.  The redo of the total hip, that is 
the operation done to prevent the recurrent 
dislocation was done in 1991.  It seems fairly 
likely that some evidence of infection would have 
been present at the time of that procedure had the 
original total hip been infected from the elbow 
infection in the [S]pring of 1990.  However, I 
suppose it is possible that organisms from the 
sepsis at the time of the elbow infection could 
have formed a nidus of infection around the total 
hip components that was not overt.  Certainly, its 
progress would have been retarded by the use of 
antibiotics given on the elbow problem.  I think 
most likely the hip infection is related to the hip 
operative procedures but I think there is a real 
possibility that it did cross over from the elbow 
infection and I do not know how to estimate the 
possibility.  

In January 1998, the veteran submitted a claim for benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of an infection 
of the left hip, which he claimed he developed as a result of 
surgery on his right elbow.  

In support of the veteran's claim, the RO obtained VA 
clinical records showing that the veteran was hospitalized in 
December 1997, with complaints of persistent pain in the left 
lower extremity.  The diagnoses included reflex sympathetic 
dystrophy on the left lower extremity, and status post left 
hip fracture with multiple total hip replacements.  

In a January 1998 rating decision, the RO denied benefits 
pursuant to 38 U.S.C.A. § 1151 for hearing loss, claimed as 
secondary to the use of penicillin.  The veteran was duly 
notified of this decision, and of his appellate rights, in a 
January 20, 1998, letter.  

In March 1998, on a VA Form 9, the veteran submitted a notice 
of disagreement with the RO's decision.  He also claimed 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
tinnitus, claimed as secondary to the use of penicillin and 
Quinine.  In support of his claim, he submitted the results 
of an uninterpreted June 1998 audiometric examination.

In a May 1999 rating decision, the RO denied benefits 
pursuant to 38 U.S.C.A. § 1151 for tinnitus, claimed as 
secondary to the use of penicillin.  The veteran was duly 
notified of this decision, and of his appellate rights, in a 
May 10, 1999, letter.  

Also on May 10, 1999, the RO issued a statement of the case 
to the veteran addressing the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for hearing loss, 
claimed as secondary to the use of penicillin.  He was again 
advised of the requirements for perfecting a timely appeal, 
but no substantive appeal was received within the applicable 
time period.

In September 1999, the veteran again testified at a hearing 
at the RO.  At the hearing, he testified that it was his 
belief that he had hearing loss and tinnitus as a result of 
the long-term use of Penicillin and Quinine for treatment of 
his service-connected right elbow disability.  He indicated 
that he had heard physicians talking about a link between 
these medications and hearing loss and tinnitus, but that 
they had refused to put their opinions into writing.  The 
veteran also reiterated his theory that he developed a left 
hip infection secondary to his service-connected right elbow 
disability.  He also requested consideration of benefits 
under 38 U.S.C.A. § 1151 for a left hip disability.  The 
veteran testified that although several medical professionals 
had told him that his left hip infection was caused by his 
right elbow disability, he could never get any of them to put 
it on paper.  

Additional VA clinical records dated from July 1998 to 
September 2002 are negative for notations of infection to the 
elbow or hip.  These records are also negative for notations 
of tinnitus.  

In September 2004, the veteran underwent VA joints 
examination.  The examiner noted that he had reviewed the 
veteran's claims folder prior to examining the veteran.  He 
noted that the veteran had a history of two ulnar nerve 
transpositions, most recently in August 1989.  Shortly 
thereafter, the veteran developed cellulitis and was treated 
with intravenous antibiotics.  The examiner noted that the 
veteran was again admitted for treatment of a right elbow 
infection in April 1990.  He noted that that staph infection 
was eradicated and had not recurred.  With respect to the 
veteran's left hip, the examiner noted that the veteran had 
initially sustained a fracture in 1978 and thereafter 
underwent a total hip replacement in 1984.  In August 1993, 
he developed pain and fever and was admitted for treatment of 
a septic hip.  He was treated with antibiotics and 
Streptomycin B for a fungal infection.  He eventually 
underwent a Girdlestone procedure.  The examiner noted that 
veteran had had no recurrence of the infection and was not on 
any suppressive antibiotics.  He did note that the veteran 
had undergone an above-the-knee amputation of the left leg 
due to peripheral vascular disease, which was unrelated to 
his hip surgery.  The examiner noted that the veteran had two 
significant risk factors for developing post-operative 
infections.  The first was a long history of alcohol abuse 
and the second was a long history of cigarette smoking.  

After examining the veteran and reviewing his claims folder, 
the examiner diagnosed the veteran as having residuals of a 
Girdlestone procedure of the left hip following repeated 
infections.  The examiner concluded that the veteran's 
infection of the left hip was "less likely than not related 
to the elbow infection."  He explained that the left elbow 
infection appeared to have been eradicated in about 1990 and 
then the hip infection began in about August 1993.  He noted 
that the veteran had elevated risk factors for developing a 
hip infection, including alcohol abuse, cigarette smoking, 
and multiple previous hip surgeries.  He indicated that he 
could find no indication of lack of care of deficits of care 
from VA.  He indicated that the veteran's hip infections were 
treated aggressively and appropriately with antibiotics and 
repeated surgeries.  He noted that such infections were an 
unfortunate sequelae of repeated surgeries in a partially 
compromised host.  

The veteran also underwent VA ear examination in September 
2004.  In reviewing the veteran's medical history, the 
examiner noted that the veteran had reported both military 
and post-service noise exposure, with a 10 to 15 year history 
of bilateral progressive hearing loss and tinnitus.  The 
examiner also noted that the veteran had been prescribed 
Quinine and antibiotics for muscle cramps and infections and 
that the veteran felt that there may be some relationship 
between that medication and his hearing loss and tinnitus.  
Audiometric examination revealed a bilateral high frequency 
sensorineural hearing loss.  The veteran also complained of 
tinnitus.  The diagnoses were bilateral high frequency 
sensorineural hearing loss and bilateral recurrent tinnitus.  
The examiner commented that from his review of the claims 
folder, he could find no indication that medical treatment 
provided by VA involved careless, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or an event not reasonably foreseeable.  In 
addition, he indicated that he could find no indication that 
the veteran's hearing loss or tinnitus was incurred while or 
active duty or caused either by penicillin or quinine being 
administered.  Rather, he indicated that it appeared that the 
veteran's hearing loss and tinnitus were compatible with his 
age.  In summary, the examiner concluded that it was "less 
likely than not" that the veteran's current hearing loss and 
tinnitus were related to either military service or to the 
administration of quinine or penicillin by VA.  

II.  Whether the appeal of the denial of benefits pursuant to 
38 U.S.C.A. § 1151 for hearing loss, secondary to the use of 
quinine and penicillin, was timely filed.

Law and Regulations:  Under the provisions of 38 U.S.C.A. § 
7105(a), an appeal to the Board must be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the appellant.  In 
essence, the following sequence is required:  there must be a 
decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302 (2004).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2004).  Any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 
C.F.R. §§ 20.101, 20.202 (2004).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2004).  Where a statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2004).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

Analysis:  As noted above, in a January 1998 rating decision, 
the RO denied benefits pursuant to 38 U.S.C.A. § 1151 for 
hearing loss, claimed as secondary to the use of quinine and 
penicillin.  The veteran was duly notified of the decision 
and his procedural and appellate rights in a January 20, 
1998, letter.

In response to the veteran's March 1998 notice of 
disagreement, on May 10, 1999, the RO issued the veteran a 
statement of the case addressing the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for hearing loss, 
secondary to the use of quinine and penicillin.  The veteran 
was also provided with a blank VA Form 9 on which to perfect 
his appeal.  In addition, the veteran was again notified of 
his procedural and appellate rights, and was clearly advised 
that in order to complete his appeal, he had to file a 
substantive appeal within 60 days of the statement of the 
case.

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or his representative submitted any written 
statement within the remainder of the appellate period which 
could be interpreted as a substantive appeal of the January 
1998 rating decision.

In that regard, the Board notes that in September 1999, the 
veteran testified at a hearing regarding his hearing loss 
claim.  A transcript of that hearing is of record.  In 
addition, in June 2000, his representative submitted written 
arguments to VA, listing the issues on appeal as including 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
hearing loss.  While the Board has carefully considered these 
documents, they were not dated within the applicable time 
period.  

It is noted that the veteran was offered the opportunity to 
submit evidence and argument on the issue of whether he had 
timely appealed the denial of benefits pursuant to 38 
U.S.C.A. § 1151 for hearing loss, secondary to the use of 
quinine and penicillin, but neither the veteran nor his 
representative responded.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the January 1998 rating decision; thus, the Board 
has no jurisdiction over any matter stemming from that 
decision.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); Rowell 
v. Principi, 4 Vet. App. 9 (1993) (if there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal).

It is also noted that there is no indication of record, nor 
has the veteran contended, that he had good cause for failing 
to request an extension or perfect his appeal in a timely 
manner. See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. Brown, 5 
Vet. App. 554, 556 (1993) (holding that an extension of time 
in which to file a substantive appeal could not be granted 
unless a request for extension was made in accordance with 
section 20.303).  Moreover, the Board has taken no action 
which would constitute a waiver of the substantive appeal.  
See Beyrle v. Brown, 9 Vet. App. 24 (1996); Roy v. Brown, 5 
Vet. App. 554 (1993).

III.  Entitlement to service connection for left hip 
prosthesis infection, claimed as secondary to post-operative 
residuals of right ulnar nerve entrapment with right elbow 
fracture.

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis:  As set forth above, the record does not show, nor 
does the veteran contend, that his left hip disability was 
incurred in service or was manifest to a compensable degree 
within the first post-service year.  

His service medical records are entirely silent regarding any 
complaint or finding of a left hip disability.  Similarly, 
the Board observes that the post-service medical evidence of 
record is negative for any notations of arthritis or 
complaints or findings of a left hip disability for years 
after service separation.  Rather, the evidence shows, and 
the veteran does not dispute, that his initial left hip 
disability was incurred in a fall in the late 1970's, 
resulting in a left hip replacement in the 1980's.  Moreover, 
the Board notes that the record contains no indication, nor 
does the veteran contend, that his current left hip 
disability is causally related to his active service or any 
incident therein.

Rather, the veteran claims that his current left hip 
disability is causally related to his service-connected right 
elbow disability.  Specifically, he claims that he developed 
an infection in his right elbow which then spread to his left 
hip, eventually resulting in removal of his prosthesis and 
his confinement to a wheelchair.  

In this case, the evidence supporting the veteran's claim of 
a causal relationship between his current left hip disability 
and his service-connected right elbow disability consists 
largely of his own opinion.  

The Board finds the veteran's opinion, in and of itself, 
warrants little probative weight as there is no indication of 
record to indicate that he has any specialized education, 
training, or experience on which to base his medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has also considered the veteran's contentions to 
the effect that his nurses and physicians believe that his 
right elbow infection spread to his left hip.  To any extent 
that such statement may be intended to link the veteran's 
left hip disability to his service-connected right elbow 
disability, the Board notes that the Court has held that a 
claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the veteran's assertions in this regard do not 
provide a basis on which to grant his claim.  

The Board has also considered the December 1997 VA medical 
examination report in which the examiner indicated that 
although it was possible that organisms from the veteran's 
right elbow infection could have spread to the veteran's left 
hip, he was unable to know how to estimate the possibility.  

The Board finds that this opinion is entitled to less 
probative weight than the medical opinion discussed below in 
that it appears to be speculative.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (generally holding that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim).  

On the other hand, the Board assigns great probative weight 
to the September 2004 VA medical opinion.  As noted, after 
examining the veteran and reviewing his claims folder, the 
examiner concluded that the veteran's infection of the left 
hip was "less likely than not related to the elbow 
infection."  The examiner gave a rationale for this opinion, 
noting that the left elbow infection had been eradicated in 
1990 and the left hip infection did not begin until 1993.  He 
further explained that the veteran had elevated risk factors 
for developing a hip infection, including alcohol abuse, 
cigarette smoking, and multiple previous hip surgeries.  

The Board finds that this medical opinions is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a qualified medical professional who actually examined the 
veteran, reviewed the veteran's claims folder, gave a 
considered rationale, and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  In addition, unlike the December 
1997 VA medical opinion, the September 2004 medical opinion 
is unambiguous and reached a definite conclusion.  

In summary, as a left hip disability was not shown in service 
or for many years thereafter, and because the probative 
evidence of record indicates that such disability is not 
causally related to the veteran's active service or any 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a left hip disability.

IV.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of a left hip prosthesis 
infection and tinnitus.  

Law and Regulations:  Because the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 was filed after October 1, 
1997, the current version of that statute and its 
implementing regulations are applicable.  See VA O.G.C. Prec. 
Op. No. 40- 97, 63 Fed. Reg. 31,263 (1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  

38 C.F.R. § 3.361(c) provides that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical  
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed  
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this  
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in  
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

Analysis:  Upon careful consideration of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 
for residuals of a left hip prosthesis infection and 
tinnitus.

As set forth above, in August 1989, the veteran was 
hospitalized at the Dallas VA Medical Center where he 
underwent a right ulnar nerve transposition.  The following 
month, he was again hospitalized after he pulled the drain 
out of his incision and was left with a hematoma which 
developed cellulitis.  He was treated with intravenous 
antibiotics.  In December 1989, hospitalization was again 
required due to cellulitis and a fluctuance over the medial 
aspect of the elbow, consistent with an abscess.  An incision 
and debridement of the wound was performed and the veteran 
given antibiotics intravenously.  Although the record 
contains no indication that this infection recurred, the 
veteran now contends that the left hip prosthesis infection 
he developed in August 1993 was caused by VA treatment in 
1989 for his right elbow infection.  He claims that he is 
therefore entitled to benefits pursuant to 38 U.S.C.A. § 1151 
for additional development of the left hip caused by that 
infection.  

The veteran has also claimed entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for tinnitus which 
he claims resulted from the use of quinine and penicillin, 
which he was prescribed by the VAMC in Dallas, Texas, from 
1989 for treatment his right elbow infection.  

To the extent that the veteran's residuals of a left hip 
infection and tinnitus represent additional disability, as 
set forth above, VA law and regulation require that the 
evidence show that such additional disability is the result 
of VA hospital care, medical or surgical treatment and that 
the proximate cause of the additional disability must be 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  

In this case, the probative evidence of record does not 
establish that the veteran's residuals of a left hip 
prosthesis infection and his claimed tinnitus were caused by 
VA medical care, including by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the treatment.  
Moreover, the record contains no indication, nor does the 
veteran contend, that the proximate cause of his disabilities 
was an event not reasonably foreseeable.

Indeed, VA medical professionals have reviewed this matter 
and have concluded that the residuals of the left hip 
infection and the tinnitus claimed by the veteran did not 
result from VA medical care, including by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or an event not reasonably foreseeable.  

With respect to the veteran's left hip, in September 2004, a 
VA examiner concluded that the veteran's infection of the 
left hip was "less likely than not related to the elbow 
infection."  He explained that the left elbow infection 
appeared to have been eradicated in about 1990 and then the 
hip infection began in about August 1993.  He noted that the 
veteran had elevated risk factors for developing a hip 
infection, including alcohol abuse, cigarette smoking, and 
multiple previous hip surgeries.  He indicated that he could 
find no indication of lack of care of deficits of care from 
VA.  He indicated that the veteran's hip infections were 
treated aggressively and appropriately with antibiotics and 
repeated surgeries.  He further noted that such hip 
infections were an unfortunate sequelae of repeated surgeries 
in a partially compromised host.  

With respect to the veteran's tinnitus, in September 2004, a 
VA examiner concluded that the record contained no indication 
that medical treatment provided by VA involved careless, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.  In addition, he indicated that he 
could find no indication that the veteran's tinnitus was 
caused either by penicillin or quinine being administered.  
Rather, he indicated that it appeared that the veteran's 
hearing loss and tinnitus were compatible with his age.  

The Board assigns great probative value and weight to these 
medical opinions.  The opinions are conclusive and the 
examiners provided rationales for their opinions.  The 
opinions were based on an examination of the veteran and a 
review of his records.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The examiners also directly addressed the 
veteran's contentions and provided references to the medical 
evidence of record.  Finally, the Board notes that there is 
no other medical evidence of record which contradicts these 
opinions or otherwise indicates that the veteran's claimed 
tinnitus and residuals of a left hip infection were caused by 
VA medical treatment, including carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the treatment or an 
event not reasonably foreseeable.

In fact, the only contrary opinion of record is that of the 
veteran.  While the Board has considered his assertions, they 
do not outweigh the medical evidence of record.  As the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the criteria 
for entitlement to benefits under the provisions of 38  
U.S.C.A. § 1151 for residuals of a left hip prosthesis 
infection and tinnitus have not been met.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107  (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The veteran did not submit a timely and adequate substantive 
appeal with the January 1998 rating decision denying benefits 
pursuant to 38 U.S.C.A. § 1151 for hearing loss, secondary to 
the use of quinine and penicillin; thus, the appeal of this 
matter is dismissed.

Entitlement to service connection for residuals of a left hip 
prosthesis infection is denied.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a left hip prosthesis infection is denied.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
tinnitus is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


